Title: The Origins of Freneau’s National Gazette, 25 July 1791 (Editorial Note)
From: 
To: 


Editorial Note
Alarmed by the blatant partisanship of John Fenno’s Gazette of the United States, which JM and Jefferson grew to distrust after the publisher’s support of Alexander Hamilton became more apparent in the winter of 1790–91, the two republicans began seeking a journalistic counterbalance. Philip Freneau seemed to have all the qualifications. He was a trustworthy republican (Freneau and JM had been classmates at Princeton), a skilled writer, and he needed a job. To meet the problem of employment, Jefferson offered Freneau a position as a clerk-translator in the State Department barely a week before the First Congress ended its session. JM, Jefferson, and Freneau must have discussed their plans at great length, and the details of their arrangement are plain enough. Francis Childs, the New York printer with whom Freneau had worked on the Daily Advertiser, was brought into the arrangement for his printing skill and equipment. Freneau was to be, in modern parlance, the editor. JM and Jefferson would scour the country for subscriptions, invoking a plea for republicanism and loyalty that their friends would not have resisted lightly.
The outlines of the plan had been well formed by midsummer 1791. As Freneau’s letter to JM (25 July 1791) indicates, JM and Jefferson were eager to have a favorable answer. Clearly the target date for the new enterprise was to coincide with the opening of the Second Congress. A host of Virginia republicans were asked to encourage the enterprise as Childs himself carried JM’s solicitations southward. Governor Henry Lee, another friend from Princeton days, was particularly active in encouraging the venture. Daniel Carroll collected the names of potential subscribers in Maryland. John Beckley’s pen was busy on behalf of the endeavor, which was to form a barrier against Fenno’s “monarchism.”
JM not only harangued family and friends to subscribe to the new journal but also took the matter of newspaper circulation into the halls of Congress. Although it was only an indirect means of aiding Freneau, JM sponsored legislation to encourage newspaper circulation by lowering the mailing costs. He worked with Elbridge Gerry for four months to win passage in the House of a bill reducing postal rates on newspapers, but the Senate defeated it. The National Gazette ultimately reached a circulation of seventeen hundred. Yet the paper’s financial position remained precarious, and Freneau relied chiefly on his meager annual salary of $250 at the State Department. JM and his political associates had nevertheless secured a newspaper allied to the republican cause and thus established a precedent that long prevailed in American politics (Noble E. Cunningham, Jr., The Jeffersonian Republicans: The Formation of Party Organization, 1789–1801 [Chapel Hill, 1957], pp. 18–19 and n. 54). JM and Jefferson believed they had been rescued by Freneau and were anxious to give him credit. “His paper has saved our constitution which was galloping fast into monarchy, & has been checked by no one means so powerfully as by that paper” was Jefferson’s view—a sentiment that JM would have seconded with gratitude (“The Anas,” in Ford, Writings of JeffersonPaul Leicester Ford, ed., The Writings of
          Thomas Jefferson (10 vols.; New York, 1892–99)., I, 231).
